Citation Nr: 0739117	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-04 166 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for disc degeneration at 
L5-S1, as secondary to the veteran's service-connected 
mechanical low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his acquaintances


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to February 
1984.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following Board Remands issued in December 
2003 and April 2006.  This matter was originally on appeal 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied the benefits sought on appeal.    

The Board notes that the veteran and an acquaintance 
presented testimony at Board hearings in April 2003 and July 
2007.  The transcripts of the hearings are associated with 
the claims file and have been reviewed.    

In December 2003, the Board remanded the issue of entitlement 
to service connection for disc degeneration at L5-S1, as 
secondary to the service-connected mechanical low back 
disability in order that the veteran be provided with a 
Statement of the Case following his February 2003 notice of 
disagreement.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The Board explained that the RO had denied 
entitlement to service connection for disc degeneration at 
L5-S1 in a January 2003 rating decision and the veteran had 
expressed disagreement with the denial in his February 2003 
VA Form 9 (which had been filed to perfect his appeal with 
respect to an increased rating claim for his mechanical low 
back disability); however, no statement of the case had ever 
been issued with respect to the veteran's service connection 
claim for disc degeneration.  The issue of entitlement to an 
evaluation in excess of 40 percent for a service-connected 
mechanical low back disability was also remanded for 
additional notification and development at that time.           

In April 2006, the Board again remanded the issue on appeal 
for the issuance of a Statement of the Case in order to 
satisfy the requirements under 38 C.F.R. § 19.30 and Stegall 
v. West, 11 Vet. App. 126, 271 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for disc degeneration at L5-S1 as secondary to his 
service-connected mechanical low back disability.  

The veteran was afforded with a medical examination in 
October 2002 with respect to the issue on appeal; however, 
the October 2002 examining physician (S.M.H., M.D.) did not 
offer an opinion regarding the etiology of the veteran's 
degenerative disc disease at that time.  In his later January 
2003 supplemental opinion, Dr. S.M.H. concluded the veteran's 
initial injury in 1978 was not a significant causative factor 
in his degenerative disk disease at L5-S1 and that it was not 
at least as likely as not that his degenerative disk disease 
was related to the back injury he incurred while in service.  
The Board notes, however, that Dr. S.M.H. did not address 
whether the veteran's degenerative disc disease was caused or 
aggravated by his service-connected mechanical low back 
disability.  As the veteran primarily contends that his 
current degenerative disc disease is secondary to his 
service-connected mechanical low back disability and Dr. 
S.M.H. failed to offer an opinion regarding whether the 
veteran's degenerative disc disease is secondarily related to 
his service-connected low back disability, the Board finds 
that Dr. S.M.H.'s January 2003 opinion is inadequate and, 
consequently, a remand for another medical examination and 
nexus opinion with respect to the veteran's claim is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
The notice should further address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  The veteran should be afforded a 
medical examination by a physician to 
determine the identity and etiology of any 
degenerative disk disease that may be 
present.  If possible, please schedule the 
veteran's examination with a physician who 
has not previously examined the veteran.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
state whether or not any degenerative disk 
disease found on examination is at least 
as likely as not (i.e., probability of 50 
percent), etiologically related to the 
veteran's military service to include any 
symptomatology shown in service.  If 
degenerative disc disease is not found to 
be related to service, the examiner should 
state whether it is at least as likely as 
not that the veteran's degenerative disk 
disease has been caused or aggravated by 
his service-connected mechanical low back 
disability.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



			
	David L. Wight	   Michelle L. Kane
	           Acting Veterans Law Judge                               
Veterans Law Judge
           Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
John E. Ormond, Jr.
Veterans Law Judge
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




